DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response to restriction requirement and amendments to the claims filed on April 16, 2021 have been received and entered. Claims 22-23, 26-28, 30, 33-35, 37-39, 41-44 and 45 while claims 1-21, 25, 36, 40 have been canceled. Claims 41-45 are newly added. Claims 22-23, 26-28, 30, 33-35, 37-39, 41-44 and 45 are under consideration. 

Election/Restrictions
	Applicant’s representative contacted office to inform that originally filed claims were inadvertently replaced with a completely different claims on March 19, 2020. It was agreed that applicant’s representative would filed single group of claims directed to a method of making a colony of mice for prosecution on merit. In view of foregoing, previous restriction requirement is hereby withdrawn. Claims 22-40 directed to a method of making a colony of mice is under examination. 
Priority
This application is a continuation of US application no 15/955,216, filed on 04/17/2018, which is CIP of US application no 15/199,575 filed on 06/30/2016 that is a continuation application of US13/843,528 filed on 03/15/2013 that is a CIP of PCT/GB2012/052956 filed on 11/29/2012 that claims priority from a foreign application filed in UNITED KINGDOM 1122047.2 on 12/21/2011 and continuation in part of application of 13/310,431, filed on 12/02/2011. The disclosure of the prior-filed applications, Application Nos. 13/310,431, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. Instant claims 22-23, 26-28, 30, 33-35, 37-39, 41-44 and 45 are directed to a method  “further comprising; (e) providing a second ES cell from said precursor mouse; (f) modifying the genome of said second ES cell by inserting one or more expressible ADAM6-encoding nucleotide sequences into the genome of said second ES cell; and (g) transferring said second ES cell modified in step (f) into a second donor mouse blastocyst or earlier-stage embryo; (h) implanting the second blastocyst or embryo modified in step (g) into a second foster mouse mother; and (i) providing said at least one pair of breeding mice therefrom ”. The parent application no., 13/310,431 does not describe this method 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 5/10/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner. 

Withdrawn-Claim Rejections - 35 USC § 103
Claims 22-39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Macdonald et al (WO 2012/141798, dated 01/18/2012, EFD, 02/02/2011/ US20120322108,  dated 12/20/2012, EFD, 02/025/2011), Tung et al (Proc. National Academy of Science, 2006, 103, 16, 6293-6298) and further view of Jackson Lab Resource Manual (Ray Lambert et al. Ed. Breeding Strategies for Maintaining Colonies of Laboratory Mice. A Jackson Laboratory Resource Manual. 2007. Pp. 1-27). In view of Applicants’ amendment of base claim 22, and deletion of claim 40, the previous rejections of claims 6, and 19-22 are hereby withdrawn. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot. The claims are however subject to new rejections over the prior art of record, as set forth below:
Claims 22 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Macdonald et al (WO 2012/141798, dated 01/18/2012, EFD, 02/02/2011), Tung et al (Proc. National Academy of Science, 2006, 103, 16, 6293-6298) ,  Jackson Lab Resource Manual (Ray Lambert et al. Ed. Breeding Strategies for Maintaining Colonies of Laboratory Mice. A Jackson . 


New-Claim Rejections - 35 USC § 103- necessitated by amendments 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-23, 26-28, 30, 33-35, 37-39, 41, 43-44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Macdonald et al (WO 2012/141798, dated 01/18/2012, EFD, 02/02/2011/ US20120322108,  dated 12/20/2012, EFD, 02/025/2011), Lonberg et al (USPGPUB 20060015957, dated 01/19/2006), as evidenced by Chen et al. (Proc. Natl. Acad. Sci. USA 1993, 90: 4528) and further view of Jackson Lab Resource Manual (Ray Lambert et al. Ed. Breeding Strategies for Maintaining Colonies of Laboratory Mice. A Jackson Laboratory Resource Manual. 2007. Pp. 1-27). 
With respect to claims 22-24, 43, Macdonald teaches a method of making a colony of mice comprising producing male and female mouse.  Macdonald teaches a mouse that is homozygous for plurality of human V gene segments, a plurality of human D gene segments and a plurality of human J gene segments, where said human gene segments are unrearranged and operably linked to a downstream endogenous constant region (C) at the endogenous IgH locus. Macdonald teaches mouse contains in its germline eighteen human VH gene segments and all of the human DH and JH gene segments combined with sixteen human VK gene segments and all the human JK gene segments. Since the genomic regions encoding the mouse VH, DH and JH gene segments, and VK and JK gene segments, have been completely replaced, antibodies produced by all versions of mice contain human variable regions linked to mouse constant regions (see para. 246, 334). In some embodiments, Macdonald teaches  replacement of certain mouse constant region gene sequences with human constant gene sequences results in mice with hybrid immunoglobulin loci that make antibodies that have human variable regions and human e.g., making fully human antibody fragments, e.g., fully human Fab's (see para. 244). It is further disclosed that the2USSN: 16/725,707 Response to Restriction filed July 28, 2010genome of said male mouse comprises one or more expressible ADAM6- encoding nucleotide sequences, wherein said progeny mice are homozygous for said chimeric IgH locus, and wherein the genome of said progeny mice comprises one or more expressible ADAM6- encoding nucleotide sequences. The specification teaches insertion of mouse ADAM6 genes into a humanized heavy chain variable gene locus and restoration of wild-type level fertility in mice having a humanized heavy chain immunoglobulin locus (see paragraph [000335]).  Example 7 discloses the construction of a DNA construct for inserting one or more ADAM6 coding sequences (e.g., encoding mouse Adam6a and Adam6b proteins) into the genome of mouse embryonic stem (ES) cells, which ES cell genome included an endogenous heavy chain locus that contained human VH, DH and JH gene segments operably connected to endogenous mouse constant regions (see paragraph [000372]). Mice homozygous for insertion of human VH, DH and JH gene segments operably connected to endogenous mouse heavy chain constant regions and ADAM6 coding sequences were made from the ES cells (see paragraph [000381]). The mice were characterized for fertility (see paragraphs [000386]-[000398] and Table 9). 
 Macdonald further teaches a female mouse that is homozygous for an immunoglobulin kappa (Igk) light chain locus comprising a plurality of human kappa chain V gene segments, and a plurality of human kappa chain J gene segments, where said human kappa chain gene segments are unrearranged and operably linked to a downstream endogenous kappa constant region at the endogenous IgK locus. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Macdonald  teaches that the Igk locus depicted above comprises (i)   human Vk gene segments and human Jk gene segments, wherein said Jk gene segments comprise a 3' human Jk gene segment, (ii) a chimeric JC intron comprising human JC intron DNA contiguous with mouse JC intron DNA upstream of at a chimeric junction and comprising said enhancer, and (iii) said C region at the endogenous Igk locus, said recombinant Igk locus such that said human Ig K variable region gene 11USSN: 15/955,216 Preliminary Amendment segments are operatively linked to said constant region at the   Example 1 discloses the insertion of human Vk and Jk gene segments into the endogenous mouse k light chain locus so that the human Vk and Jk gene segments are operably connected to the endogenous mouse k light chain constant region (i.e., Ck). The mouse V and J gene segments were deleted by direct replacement of about three million base pairs of mouse  light chain variable gene sequence with about a half a million human k light chain variable gene sequence (see paragraphs [000331]-[000333], FIGs. IB, 2C and 2D; and Tables 2 and 4). In Example 2, MacDonald discloses homozygous mice with various portions of human heavy and k light chain variable region genes (e.g., see also Table 5, example 6, para. 363, 366). 
Regarding claims 24-32, MacDonald discloses that the mouse further comprises an ectopic homozygous targeted insertion of the mouse ADAM6a and ADAM6b genes into chromosome 12 as discussed above (also in claims 1 and 2 of ‘798). It is further disclosed that mouse genome comprises a nucleic acid sequence encoding a mouse ADAM6 protein or an ortholog or homolog thereof or a functional fragment of the corresponding ADAM6 protein at the endogenous immunoglobulin locus (claim 3 of ‘798). MacDonald further teaches that the nucleic acid sequence encodes a mouse ADAM6a protein and/or ADAM6b protein, or an ortholog, a homolog or a functional fragment thereof (see claim 8 of ‘798). In one embodiment, the nucleic acid sequence comprises a sequence encoding mouse ADAM6a or functional fragment thereof and/or a sequence encoding mouse ADAM6b or functional fragment thereof, wherein the ADAM6a and/or ADAM6b or functional fragment(s) thereof is operably linked to a promoter (see para. 45). In one embodiment, the promoter is the mouse ADAM6 promoter. In a specific embodiment, the ADAM6 promoter comprises sequence located between the first codon of the first ADAM6 gene closest to the mouse 5' -most DH gene segment and the recombination signal sequence of the 5'-most DH gene segment, wherein 5' is indicated with respect to direction of transcription of the mouse immunoglobulin genes (see para. 45).
With respect to claim 31, MacDonald teaches addition of a rat ADAM6 or, in some embodiments, an ortholog of a rat ADAM6 (e.g., an ADAM6 ortholog from another rat strain or species, or, in one embodiment, from a mouse) (see para. 227). 


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding claim 34, MacDonald discloses that the mouse further comprises a replacement of all the light chain variable locus (V and J) with human Ig light chain variable locus. In a specific embodiment, the V, J, and C are kappa and lambda light chain sequences (para. 263-274). MacDonald also discloses human and mouse bacterial artificial chromosomes (BACs) used to insert human heavy chain V, D, and J gene segments and human light chain V and J gene segments into the endogenous mouse heavy chain and light chain loci so that the human heavy chain V, D, and J gene segments and human light chain V and J gene segments are operably connected to endogenous mouse heavy and light chain constant regions, respectively. The mouse and human BACs were obtained from CalTech B, C, D and RPCI-11 libraries (see paragraph [000320], Table 1 and Table 2).
With respect to claims 35, MacDonald discloses eliciting a humoral immune response in mice homozygous for the human heavy and kappa light chain variable locus that further comprises ectopic ADAM6 by a multi-antigen immunization scheme followed by antibody isolation and characterization (page 97-98, para. 402).
Regarding claim 37, MacDonald teaches that each of the mouse is capable of producing humoral immune system of the mouse functions like that of a wild-type mouse. It is disclosed that the B cell development is unhindered in any significant respect and a rich diversity of human 
With respect to claim 41-42, MacDonald teaches humanization of the immunoglobulin loci was carried out in an F1 ES line (F1 H4, Valenzuela et al., 2003), derived from 129S6/SvEvTac and C57BL/6NTac heterozygous embryos. The human heavy chain germline variable gene sequences are targeted to the 129S6 allele, which carries the lgMa haplotype, whereas the unmodified mouse C576BL/6N allele bears the lgMb haplotype (see para. 342). 
Regarding claims 1, and 43-45, MacDonald teach producing at least a pair of humanized mouse comprising human heavy and/or kappa light chain variable gene segment that is produced by modifying a heavy chain allele of F1H4 (a 129B6/F1-derived ES line) ES cell by inserting human heavy and/or kappa light chain variable gene segment  in operable linkage to a downstream constant C region at an endogenous IgH/L locus (see para, 324 and 334); (b)    transferring said modified first ES cell of step (a) into a donor mouse blastocyst or earlier-stage embryo of  to provide a mouse  therefrom. MacDonald  teaches that the method further comprising;  providing the ES cell from said humanized mouse discussed above and electroporating said ES containing the humanized heavy chain locus to create modified ES cells comprising a mouse genomic sequence ectopically placed that comprises mouse ADAM6 sequences within a humanized heavy chain locus, and selecting the targeted ES cells as donor ES cells to introduce into a mouse embryo to produce a mouse bearing a humanized heavy chain locus containing an ectopic mouse genomic sequence comprising mouse ADAM6 sequences (see para. 377 and 378). It is disclosed that the humanization of the immunoglobulin loci is carried out in an ES line derived from 129S6/Sv and C57B (see para. 342).  MacDonald differ from claimed invention by not explicitly disclosing process of humanization produce mouse wherein 100% of B cells in said precursor mouse comprise e unrearranged human heavy chain and/or light chain gene segments and using ES cell from said mouse to produce one pair of breeding mice therefrom.
However, at the time of the invention, it was routine in art to produce mouse in a Rag-1 or Rag-2 deficient background carrying human immunoglobulin (Ig) heavy and light chain transgenes and lacking functional murine Ig heavy and kappa light chain genes, into C57B/6 hybrid  blastocysts from RAG-1 or RAG-2 deficient mice (see Lonberg et al example 31). 
Thus, it would have been obvious to an artisan of ordinary skill at the time the invention was made to modify the method of making colony of mice by breeding at least one pair of breeding mice to produce progeny mice, wherein germline of each transgenic mouse comprising a homozygous human heavy chain locus and homozygous ectopic ADAM genes and homozygous for an immunoglobulin kappa (Ig) light chain locus taught by MacDonald that is produced by inserting human heavy and/or kappa light chain variable gene segment  in operable linkage to a downstream constant C region at an endogenous IgH/L locus in a ES cell  and then  producing mouse in a Rag-1/ Rag-2 deficient C57 hybrid background carrying human immunoglobulin (Ig) heavy and light chain transgenes as suggested in Lonberg  and Chen such that all  the B- cells in said chimeric mouse express heavy/kappa light chain variable gene segment and then electroporating ES from said mouse containing the humanized heavy/kappa light chain locus to ectopically place ADAM6 sequences to provide a pair of mouse as suggested in MacDonald with a reasonable expectation of success. One of ordinary skill in the art would be motivated to do so because prior art reported Rag1/Rag2 deficient mouse are immunodeficient and provide with 100% ES-cell derived B- and T cells that could be used for immunization and antibody production. An artisan would have a reasonable expectation of success because use of Rag-1/Rag-2 deficient mouse and backcrossing breeding schemes were well established and Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." In the present situation, rationales A, E and G are applicable. The claimed method was known in the art at the time of filing as indicated by MacDonald in view of Lonberg and Jackson Lab Resource Manual. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teaching and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.


Claims 22 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Macdonald et al (WO 2012/141798, dated 01/18/2012, EFD, 02/02/2011/ US20120322108,  dated 12/20/2012, EFD, 02/025/2011), Lonberg et al (USPGPUB 20060015957, dated 01/19/2006), as evidenced by Chen et al. (Proc. Natl. Acad. Sci. USA 1993, 90: 4528) and further view of Jackson Lab Resource Manual (Ray Lambert et al. A Jackson Laboratory Resource Manual. 2007. Pp. 1-27) as applied above and further in view of Adams (Genomics. 2005 December; 86 (6):753-8).

Prior to instant invention, maintaining the performance of the ES cell clones through multiple rounds of manipulation without the need to test the germ line potential of the ES cell line  from C57BL/6N and 129 strain embryonic stem cells for mouse genetic resources were available for use. Adams et al reported that gene-targeting experiments in mice are routinely performed in 129Sv-derived embryonic stem (ES) ceil lines, which are generallyconsidered to be more reliable at colonizing the germ line than ES cells derived from' other strains. It is disclosed that the efficiency of recombination is affected by many factors, including the isogenicity and the length of homologous sequence of the targeting vector and the location of the target locus. Adams et al teaches double-end sequencing and mapping of 84,507 bacterial artificial chromosomes (BACs) generated from AB2.2 ES cell DNA (that have aligned these BACs against the mouse genome and displayed them on the Ensembl genome browser. Adams explicitly discloses that these BAC resources can be used for the rapid construction of targeting vectors via recombining. Furthermore, Adams show that targeting vectors containing DNA recombineered from this BAC library can be used to target genes efficiently in several 129-derived ES cell lines (See abstract). 
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior  to modify the method of making a colony of mice comprising breeding a pairs of homozygous of Macdonald, Lonberg and  Jackson Lab to use transgenic homozygous mouse of prior whose genome comprises unrearranged human lgH/L variable region gene segments positioned at an endogenous IgH/L locus upstream of a endogenous mouse constant (C) region using a mouse strain such as sv129 as suggested by Adams, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said design choice amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art taught ES cell clone from sv129 mouse could tolerate multiple, sequential genetic manipulation and maintain its ability to colonize the germline. One of skill in the art would have been expected to have a reasonable expectation of success in using the transgenic mouse as claimed by performing  site specific insertion of human Ig locus in mouse endogenous IgH/L locus because prior art successfully reported  targeted strategy to insert large sequences in mouse ES cells from KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
Response to arguments
To the extent that Applicants’ arguments are pertinent to the new rejections, they are addressed as follows:
Applicant disagree with the rejection arguing that Table 9, Working Examples Example 10,”Humoral Immune Response in ADAM6 Rescue Mice” [0421-0425] and Working Example 11 “Antigen Binding Affinity Determination” [0426-0430] of Macdonald’s US20120322108A1 are not disclosed in the Macdonald priority documents. Therefore, the effective filing date of this disclosure is the actual filing date (February 24, 2012) of the Macdonald patent application, which is after the effective filing date (December 2, 2011) of the instant patent application. Applicant further argues that amended base claim 22 recites limitations not taught or suggested by Macdonald including the requirement with respect to step of inserting the modified ES cell of step (a) into a C57BL/6 blastocyst and implanting the modified blastocyst in a foster mother female, and generating a precursor mouse therefrom, ‘wherein 100% of B cells in said precursor mouse comprise said one or more unrearranged human VH sene segments, said one or more unrearranged human D sene segments, and said one or more unrearranged human JH sene segments”. Applicants’ arguments have been fully considered, but are not found persuasive.
In response to applicant’s argument that Macdonald priority document fails to teach table 9 and example 10, it is noted that table 9 and humoral human response in ADAM6 rescue mice and antigen binding affinity determination is not required by the claimed invention. It is relevant to note that priority document teaches modifying a heavy chain allele of ES cell by inserting human heavy and/or kappa light chain variable gene segment in operable linkage to a downstream constant C region at an endogenous IgH/L locus (see para 90); (b)    transferring said modified first ES cell of step (a)  teaches that the method further comprising;  providing the ES cell from said humanized mouse discussed above and electroporating said ES containing the humanized heavy chain locus to create modified ES cells comprising a mouse genomic sequence ectopically placed that comprises mouse ADAM6 sequences within a humanized heavy chain locus to produce a mouse bearing a humanized heavy chain locus containing an ectopic mouse genomic sequence comprising mouse ADAM6 sequences (see para. 119), it is applicable to the rejection. In view of foregoing, the teaching of MacDonald is fully supported by the priority documents. The newly added limitation is obvious over Lonberg and Chen as discussed supra. 
On pages 19-20 of the applicants’ argument, Applicant re-iterates and rely on their previous arguments that have been discussed in preceding section. The arguments are substantially the same as those addressed in the foregoing response.
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record.
Conclusion
No claims allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Azuma et al (USPGPUB 20040209268) teaches backcross with C57BL/6 mouse to examine the germinal transmission of the transgene, and the DNA from the tail of the resulting mouse is analyzed the generation of chimeric mouse based on whether the transgene was contained or not.
MacDonald et al US Patent 8691940 teaching is same as reference cited on record above. 
 Tanamachi et al. (W02007/117410) teaches provides proof of the concept of mouse/human chimeric DNA junction. Tanamachi  disclose human/mouse chimeric DNA junction containing  a ~450 bp human DNA downstream and contiguous with the 3' end of human JH and the mouse J/C intron, generating a J/C intron (see figure 1).
Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS) discloses immunoglobulin chains could effectively expressed from constructs that link variable and constant region sequences from mouse and human sources via a chimeric J/C intron, in mouse cells and 
Aguilera (EMBO 4(13B): 3689-3693, 1985) teaches that Ig heavy chain enhancer in the intron separating the JH region and the Cμ exons in mice (p. 3689, col. I). It is further disclosed that that the identified enhancer is typically about 1 kb or less from the 3' J gene segment (see 1 kb scale bar, figure 1A). The combination of reference differ from claimed invention by not disclosing the genome of said male mouse comprises one or more expressible ADAM6-encoding nucleotide sequences.
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ANOOP K SINGH/Primary Examiner, Art Unit 1632